Citation Nr: 1420643	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-23 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for the residuals of a right leg fracture.

2.  Entitlement to service connection for arthritis of the right leg.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the RO.  

In November 2013, the Board remanded the appeal for additional development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using VBMS and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

On review, additional development is needed in this case.  See 38 C.F.R. § 3.159(c) (2013).

A July 2010 Report of General Information suggests that the Veteran is receiving SSI benefits from the Social Security Administration with a disability onset date in December 2009.  Copies of any such records should be requested.

Pursuant to the November 2013 remand, the RO requested a VA examination in December 2013.  The purpose of the examination was to determine the nature and likely etiology of the claimed right leg fracture residuals, including any arthritis of the involved joints.  The examination request listed the Veteran's address as being on "W" Way.  

A subsequent Compensation and Pension Examination inquiry listed an address on "B" Drive, but shows that the Veteran failed to report and that the examination was cancelled.  

In February 2014, the Appeals Management Center (AMC) issued a Supplemental Statement of the Case, which was sent to a Post Office Box.  

In March 2014, the Veteran submitted a VA Form 572, Request for Change of Address/Cancellation of Direct Deposit, wherein he listed his address as "B" Drive.  

On review, the Veteran appears to have had a recent change of address, but it is unclear whether he ever received notification of the scheduled VA examination.  In an effort to ensure due process, the RO should verify his mailing address and provide him another opportunity to attend the examination.  

Updated VA records should also be requested on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated steps to request copies of records from the Social Security Administration pertaining to any claim for disability benefits filed by the Veteran.  

2.  The AOJ should take all indicated action to obtain copies of VA medical treatment records for the period from February 2014 to the present.  

3.  With regard to any Federal records requested herein, the AOJ should follow the procedures set forth at 38 C.F.R. § 3.159(c)(2).  

4.  The AOJ should take appropriate action to verify the Veteran's current mailing address.  All efforts to determine the correct mailing address should be documented in the virtual record.  

5.  Thereafter, the AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology the claimed right leg fracture residuals, including any arthritis of involved joints.  The virtual folders should be available for review.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any lower right leg disability including arthritis of any joint is due to the November 1969 fracture or other event or incident of the Veteran's period of active service.

A complete rationale should be provided for any opinion offered.

6.  After completing all indicated development, the AOJ should readjudicate the appeal issues in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



